Citation Nr: 0811336	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-07 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel





INTRODUCTION

The appellant's husband served in the Philippines Recognized 
Guerillas and Combination Service from January 1945 to 
November 1945.  He died in July 1990, and the appellant in 
his widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 letter decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of Philippines, that denied nonservice-connected 
death pension benefits.  

In August 2003, the appellant requested a personal hearing 
before a Veterans Law Judge, but in February 2004, she 
instead chose to have a personal hearing before a Manila RO 
Decision Review Officer (DRO).  The hearing was scheduled for 
June 2004 and she failed to appear.  In September 2004, she 
notified the RO that she was very sickly and was unable to 
travel to Manila for a hearing.  

The appellant's claim was previously before the Board on the 
issue whether she had timely filed a substantive appeal.  In 
September 2005, the Board held that the appellant had 
perfected an appeal of her claim of entitlement to 
nonservice-connected death pension benefits, and remanded the 
case for further development.  In August 2007, the RO issued 
a supplemental statement of the case and the appeal is now 
before the Board for further review.    


FINDING OF FACT

The appellant's husband had honorable service with the 
Philippines Recognized Guerillas and Combination Service from 
January 1945 to November 1945.  


CONCLUSION OF LAW

The appellant is not eligible for nonservice-connected death 
pension benefits based on her husband's recognized military 
service.  38 U.S.C.A. §§ 101, 107, 1521 (West 2002); 38 
C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Nonservice-connected death pension benefits 

A veteran is defined as a "person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d).  The surviving spouse 
of a veteran of a period of war meeting the service 
requirements found in 38 U.S.C. § 1521(j) is eligible to 
receive VA nonservice-connected death pension benefits.  See 
38 U.S.C. § 1541(a).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for only certain VA purposes.  38 U.S.C.A. 
§ 107; 38 C.F.R. § 3.40.  As relevant here, for the purposes 
of awarding nonservice-connected death pension benefits, 
service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States, shall not be deemed to have been active 
military, naval, or air service.  38 U.S.C.A. § 107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. 
§§ 3.203, 3.41.  In the present case, the U.S. Army confirmed 
in June 2002 that the appellant's husband had recognized 
guerrilla service from January 1945 to November 1945.  
Unfortunately, all of that honorable service was prior to 
July 1, 1946.  

As discussed above, the provisions of 38 U.S.C.A. § 107(a) 
render the survivors of those who served as members of the 
organized military forces of the Government of the 
Commonwealth of the Philippines prior to July 1, 1946-such 
as the appellant's 
deceased husband-ineligible for nonservice-connected death 
pension benefits.  Therefore, the appellant's claim for 
entitlement to VA death pension benefits must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied).  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159. VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
and (4) VA must ask the claimant to provide VA with any 
evidence in his or her possession that pertains to the claim.  
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 19 
Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    




The RO has sent several letters (in January 2002, 
September 2005, December 2005, and March 2006) to the 
appellant advising her of the evidence that VA would seek to 
provide and asking her to provide medical information with 
respect to her husband's death (which is not required for 
nonservice-connected death pension benefits).  She has been 
asked to provide VA with any evidence in her possession that 
pertains to the claim and she has been notified about what 
evidence is necessary with respect to the rating criteria or 
the effective date of an award for service connection.  None 
of these letters, however, explicitly informed the appellant 
about what information and evidence not of record was 
necessary to substantiate her claim.  In particular, no 
indication was provided as to what VA considered to be 
"acceptable evidence" of qualifying military service.  

Although the appellant has not raised any notice issues, the 
failure to provide complete, timely notice to the appellant 
raises a presumption of prejudice, so that VA has the burden 
to establish that the appellant was not, in fact, prejudiced 
by the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Moreover, in the September 2005 Board 
remand, the Board explicitly instructed the RO/AMC to inform 
the appellant about the information and evidence not of 
record that was necessary to substantiate her claim, i.e., 
acceptable evidence of qualifying military service, as well 
as what evidence was considered inadequate for purposes of 
showing qualifying service.  If remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to insure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998) (a remand by the Board confers on the appellant, 
as a matter of law, a right to compliance with the remand 
instructions); 38 C.F.R. § 19.9 (if any action is essential 
for a proper appellate decision, a Veterans Law Judge shall 
remand the case to the agency of original jurisdiction, 
specifying the action to be undertaken).  

Yet, since the time of the Board's September 2005 remand 
instructions, the Court of Appeals for Veterans Claims has 
explicitly held that the failure to notify a claimant 



of the various methods available for proving Philippine 
veteran status does not constitute prejudicial notice error.  
Palor v. Nicholson, 21 Vet. App. 325 (2007).  Establishing 
veteran status with service in the Philippine Commonwealth 
Army is limited by the requirements and proscriptions of 38 
C.F.R. § 3.203 and § 3.41.  These provisions require that a 
claimant prove service in the Philippine Commonwealth Army 
with either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  Soria v. Brown, 118 F.3d 747, 748 (Fed. 
Cir. 1997).  There are no other means.  Palor, supra.  Here, 
the National Personnel Records Center provided verification 
of the service of the appellant's husband.  And that verified 
service does not meet the eligibility requirements for 
nonservice-connected death pension benefits.  

Since the evidence of her husband's service, obtained as 
required by the special regulations pertaining to 
verification of service in the Philippine Commonwealth Army, 
establishes that as a matter of law the appellant cannot 
qualify for the nonservice-connection death pension benefits, 
she was not prejudiced by VA's failure to explain what 
evidence she needed to establish eligibility.  Palor, supra, 
21 Vet. App. at 332-333.  And since the appellant would not 
be assisted by a remand to provide her with adequate notice, 
notwithstanding the general rule of Stegall, supra, no 
purpose would be served by requiring the RO/AMC to comply 
with instructions to that effect contained in the Board's 
September 2005 remand.  See Sanders, supra, 487 F.3d at 889 
(the purpose of section 5103(a) notice is not frustrated, and 
the claimant is not prejudiced, when the benefit sought 
cannot be awarded as a matter of law).   

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO obtained the appellant's husband's 
military records and verified his status in the military.  
Since 



she requested no assistance in obtaining evidence to 
substantiate her claim, VA met its duty to assist the 
appellant.  


ORDER

Entitlement to nonservice-connected death pension is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


